Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This is a Continuation-in-Part Application of U.S. Patent Application Ser. No. 16/044,981 filed on July 25, 2018, which is a Continuation Application of U.S. Patent Application Ser. No. 14/690,973 (now U.S. Patent No. 10,058,523) filed on April 20, 2015, which is a Continuation Application of U.S. Patent Application Ser. No. 12/679,824 (now U.S. Patent No. 9,040,505) filed on July 6, 2010, which is a U.S. national counterpart application of international application serial No. PCT/US2008/077210 filed on September 22, 2008, which claims priority to U.S. Provisional Patent Application No. 60/975,396 filed on September 26, 2007 and to U.S. Provisional Patent Application No. 60/989,566 filed on November 21, 2007. The effective filing date for this Application is November 21, 2007.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 & 09/30/2020 has been  considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Jeannie Boettler on 12/07/2021.
The application has been amended as follows: 

1. A method for inhibiting bladder cancer a group consisting of 3-[(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid (APX3330), [(2E)-2-[(3-methoxy-1 ,4-dioxo-1 ,4-dihydronaphthalen-2-yl)methylidene]-N,N- diethylpentanamide] (APX2009), and (2E)-2-[(3- methoxy-1,4-dioxo-1,4-dihydronapthalen-2-yl)methylidene]-N- methoxypentanamide] (APX2014) 

Please cancel claims 8-14. 

REASONS FOR ALLOWANCE
Claims 1-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art is Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) cited in the parent case No. 16/044,981. Fishel et al. teaches compound such as E3330 as being an APE1/Ref-1 inhibitor. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JEAN P CORNET/Primary Examiner, Art Unit 1628